The case was continued for advisement, and the opinion of the Court afterwards drawn up by
Weston C. J.
The plaintiffs, in their lease to Krantz, reserved to themselves the right to enter, and without process of law and without notice, expel the lessee, if lie should fail to pay the rent, or should make or suffer any strip or waste. They now claim of the defendants a sum of money, for the use and occupation of the store, for a period covered by the lease. Their right to do so, depends upon the question, whether the interest of the lessee had terminated.
It is insisted, that this effect was produced, by the notice given in an adjoining building, to the defendants, on the last of July, 1834, that the plaintiffs should look to them for the rent. To this there are two objections, each of which appears to be fatal to their claim. They did not enter to expel the lessee ; and if they had, it does not appear, that they had any right to do so. The lessee was not their tenant at will. They might enter to expel him, if he failed to pay his rent, or made strip or waste; but not otherwise. There is no evidence, that at the time of the notice, any rent was *468due, or that the tenant had made strip or waste. It does not appear, that the rent for the first quarter remained unpaid; and the rent for the second quarter was not due, until the fifteenth of October, following the notice.

Nonsuit confirmed.